Citation Nr: 0733145	
Decision Date: 10/22/07    Archive Date: 11/02/07

DOCKET NO.  05-22 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an effective date earlier than March 21, 
1994 for service connection for bilateral hearing loss.

2.  Entitlement to an effective date earlier than March 21, 
1994 for service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The veteran had active military service from October 1942 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 decision by the 
Washington, D.C. regional office (RO) of the Department of 
Veterans Affairs (VA) granting service connection for 
bilateral hearing loss and bilateral tinnitus, both effective 
from March 21, 1994.

The veteran was notified of the decision by letter in May 
1998, and in April 1999 he submitted a timely Notice of 
Disagreement (NOD) in regard to the assigned initial ratings 
and the assigned effective dates.  

The file was transferred to the Baltimore, Maryland RO in 
April 2002; the Baltimore RO is currently VA's Agency of 
Original Jurisdiction (AOJ).

The Baltimore RO issued Statements of the Case (SOC) in April 
2005 and July 2006 that addressed the issue of initial rating 
for bilateral hearing loss and tinnitus but did not address 
the issue of earlier effective dates for those disabilities.    

In March 2007 a Deputy Vice Chairman of the Board granted the 
motion of the representative for advancement of the appeal on 
the Board's docket, pursuant to 38 U.S.C.A. § 7107(a) (West 
2002 & Supp. 2007); 38 C.F.R. § 20.900(c) (2007).  

In a May 2007 action the Board denied increased initial 
ratings for bilateral hearing loss and bilateral tinnitus, 
but remanded the issue of earlier effective dates to the RO 
for issuance of an appropriate SOC.  The RO issued an SOC in 
June 2007, and the veteran filed a Substantive Appeal via a 
VA Form 9 in July 2007.
 

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues herein decided has been accomplished.

2.  The veteran's original claim for service connection for 
bilateral hearing loss and tinnitus, received in January 
1946, was denied in a rating decision by the New York, New 
York RO dated in June 1946; the veteran was advised of the 
denial by letter but did not appeal.

3.  Although the veteran contends that he did not receive the 
letter advising him of the June 1946 denial, the letter was 
sent to the veteran's correct address and was not returned as 
undeliverable, and delivery is accordingly presumed.

4.  A subsequent claim for service connection for bilateral 
hearing loss and tinnitus was denied by the New York, New 
York RO in August 1948; the veteran was advised of the denial 
but did not appeal.

5. A claim for service connection for bilateral hearing loss 
and tinnitus was denied by the Washington, D.C. RO in a 
rating decision issued in August 1966; the veteran submitted 
an NOD and was issued with an SOC, but he did not thereafter 
file a Substantive Appeal.

6.  There is no evidence of a pending formal or informal 
request to reopen the claims for service connection between 
the August 1966 denial and the instant claim on March 21, 
1994.  

CONCLUSIONS OF LAW

1.  The RO rating decisions dated in June 1946, August 1948 
and August 1966 denying service connection for bilateral 
hearing loss and bilateral tinnitus are final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2007).  

2.  An effective date earlier than March 21, 1994 for the 
grant of service connection for bilateral hearing loss is not 
assignable.  38 U.S.C.A. §§ 5107, 5110(a) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.400 (2007).  

3.  An effective date earlier than March 21, 1994 for the 
grant of service connection for tinnitus is not assignable.  
38 U.S.C.A. §§ 5107, 5110(a) (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.400 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the claim on appeal in light of the duties 
imposed by VCAA and its implementing regulations, the Board 
finds that all notification and development action needed to 
fairly adjudicate the claim for earlier effective date for 
service connection has been accomplished.  

The claim on appeal raises a "downstream" issue of 
entitlement to earlier effective date for service connection.  
As noted, the RO issued the rating decision on appeal 
(granting service connection for bilateral hearing loss and 
tinnitus with an effective date of March 21, 1994) in March 
1998, prior to the enactment of the VCAA.

In August 2006 the RO issued a rating decision addressing the 
evaluation of bilateral hearing loss.  The rating decision 
and the cover letter advised the veteran that since he had 
not filed an appeal to the last denial in September 1966 the 
effective date would be the date of receipt of the 
application or the date entitlement arose, whichever is 
later.  

The veteran was afforded an opportunity to respond before the 
RO issued the SOC in June 2007.     

The Board finds that the veteran has received sufficient 
notice of the information and evidence needed to support his 
claim, and has been afforded ample opportunity to submit such 
information and evidence.  Review of correspondence from the 
veteran also demonstrates that the veteran understands the 
evidence needed to support a claim for earlier effective date 
for service connection; i.e., evidence showing that previous 
denials were not final or showing that a formal or informal 
claim was unresolved prior to the effective date currently 
assigned.  

The Board also finds that an April 2004 RO letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The letter advised that VA is responsible for getting 
relevant records from any Federal agency (including military, 
VA, and Social Security Administration records) and that VA 
would make reasonable efforts to obtain relevant documents on 
the appellant's behalf from non-Federal entities (including 
non-VA medical providers, employers, and non-Federal 
government agencies).  

The letter asked the veteran to identify any additional 
sources for relevant evidence, and to either authorize VA to 
pursue records from those sources or to obtain and submit 
them on his own behalf.  The letter advised that it was his 
responsibility to make sure VA receives all requested records 
not in the possession of a Federal department and agency.  
The letter specifically asked the veteran, "If you have any 
evidence in your possession that pertains to your claim, 
please send it to us.  If there is any other there is any 
other evidence or information or evidence that you think will 
support your claim, please let us know."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  

As explained, all four content-of-notice requirements have 
been satisfied in this case.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
meeting the VCAA's notice requirements were provided to the 
veteran after the rating action on appeal; this is logical, 
since this is a "downstream" issue and since the rating 
decision was issued prior to enactment of the VCAA.  

However, the Board finds that the lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  The Board notes that the Court has 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  
 
The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial because it did not 
affect the essential fairness of the adjudication, in that 
his claim was fully developed and readjudicated after notice 
was provided.  

As indicated, the RO gave notice of what was required to 
substantiate the claim on appeal, and the veteran was 
afforded opportunity to submit such information and/or 
evidence.  Following the issuance of the April 2004 letter 
(respective duties of VA and the claimant) and the August 
2006 rating decision with cover letter (evidence required in 
support of claim), the veteran was afforded an opportunity to 
present information and/or evidence pertinent to the appeal 
prior to the RO's readjudication of the claim as reflected in 
the June 2007 SOC.  

At no point in the pendency of this appeal has the veteran or 
his representative informed the RO of the existence of any 
evidence-in addition to that noted below-that needs to be 
obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's adjudication of the claim is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102 (2005).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, service connection has already been granted, 
and a letter to the veteran in November 2006 discussed the 
manner in which VA assigns disability ratings and effective 
dates.  Accordingly, there is no possibility of prejudice to 
the veteran under the notice requirements of Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with development of the 
claim on appeal.  

The service medical records and post-service VA medical 
records have been associated with the claims file.  Neither 
the veteran nor his representative has identified, and the 
file does not otherwise indicate, that there are any other VA 
or non-VA medical providers having records that should be 
obtained before the appeal is adjudicated.  

A medical examination is not relevant to the issue on appeal.  
The veteran originally requested a hearing before the Board, 
and a hearing was duly scheduled to occur in the Board's 
offices in March 2007, but the veteran submitted a letter in 
January 2007 withdrawing his request for hearing and asking 
that the appeal be forwarded for adjudication.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for earlier effective 
date for service connection.  

II.  Analysis

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of award 
based on an original claim for service connection "shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefore."  
38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2007) (emphasis 
added).  

The pertinent implementing regulation provides that for 
direct service connection the effective date will be the day 
following separation from active service or the date 
entitlement arose if the claim is received within 1 year of 
separation.  Otherwise, the effective date is the date of the 
receipt of the claim or the date the entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2) (2007) (emphasis 
added).  

Specific to claims received after a final disallowance, the 
effective date of service connection is the date of receipt 
of the new claim or the date the entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(q)(ii) (emphasis added).  

In brief, the veteran contends that his effective date of 
service connection should be January 25, 1946, the date he 
filed his original claim for service connection.

The evidence shows that the veteran's claim for punctured 
eardrums, running ears, ear fungus, and ringing in the ears 
was received by the RO in New York, New York on January 25, 
1946.  The claim was denied in a June 1946 RO rating 
decision.  The veteran was notified by a letter dated June 
22, 1946, which was sent to the address [redacted] [redacted] 
[redacted], New York City.

As noted below, the veteran contends that he never received 
the June 1946 notice letter.  There is no indication that the 
letter was returned to VA as undeliverable.  The veteran did 
not submit an appeal to the June 1946 denial of service 
connection within one year.

The veteran filed a new claim for service connection for ear 
fungus and punctured eardrums to the New York RO in August 
1948.  The claim was denied by a rating decision in August 
1948.   The veteran was notified of the denial by a letter 
dated August 19, 1948, with copy to the American Legion, 
which organization was his representative at the time.  The 
veteran did not appeal.

In May 1966 the veteran filed a request for service 
connection for punctured eardrums.  The claim was denied by 
an RO rating decision in August 1966.  The veteran submitted 
an NOD in July 1967, and the RO issued an SOC in August 1967.  
The veteran did not subsequently file a Substantive Appeal.

The veteran filed a new claim on March 21, 1994, which was 
denied by a rating decision in August 1994.  The veteran 
appealed, resulting in a remand by the Board in August 1997.  
Service connection for bilateral hearing loss and tinnitus 
was granted by the March 1998 rating decision herein under 
appeal, which assigned an effective date of March 21, 1994, 
the date the new claim was received.  

The veteran asserts that he is entitled to an earlier 
effective date because he in fact had bilateral hearing loss 
and tinnitus from the time of his discharge from service (in 
essence arguing that entitlement arose from the date of his 
discharge).

In support of his contention that entitlement arose from the 
date of his discharge, the veteran's wife submitted a 
statement in April 1997, attesting that she had been married 
to the veteran for 47.5 years and that ever since they met 
the veteran had complained of hearing problems and a ringing, 
hissing sound in his ears.

A layperson can certainly provide an eyewitness account of a 
veteran's visible symptoms.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  However, as noted above, specific to 
claims received after a final disallowance, the effective 
date of service connection is the date of receipt of the new 
claim or the date the entitlement arose, whichever is later.  
38 C.F.R. § 3.400(q)(ii).  

Accordingly, the question of when entitlement arose is moot 
pending resolution of the question of whether the previous 
denials were final, and, if so, whether there was a pending 
formal or informal request to reopen the claim of service 
connection between the last final denial and receipt of the 
current claim on March 21, 1994.      

First, the Board finds that the June 1946 RO rating decision 
denying the veteran's original claim was final.  The veteran 
was provided notice, which was sent to an address that was 
demonstrably correct, and there is no indication that the 
mail was returned as undeliverable.  If correspondence is not 
returned as undeliverable by the post office, the addressee 
is presumed to have received the mailing.  Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994); Ashley v. Derwinski, 2 
Vet. App. 62, 64-65 (1992); Leonard v. Brown, 10 Vet. App. 
315, 316 (1997); YT v. Brown, 9 Vet. App. 195, 199 (1996).

The veteran filed a statement in August 2001 to the effect 
that notice sent to his [redacted] address may have 
been stolen because it was a tough neighborhood in which 
mailboxes were frequently vandalized.  While this scenario 
may or may not have occurred, the Board has no basis for 
finding that notice was not delivered to the correct address, 
regardless of who actually received it.  Since the veteran 
did not appeal for any reason after notice was provided, the 
rating decision is final.

Second, the Board finds that the August 1948 rating decision 
is final.  The veteran does not contend that he did not 
receive notice of denial, and in any case correspondence from 
the veteran to VA during the period 1948 to 1949 shows that 
the address was correct.  The veteran did not appeal, and the 
denial is accordingly final.

Third, the Board finds that the August 1966 rating decision 
is final.  Once again the veteran was sent notice of the 
denial, and the fact that he submitted an NOD shows that he 
received such notice.  The RO provided the veteran an SOC 
that detailed procedures for further appeal, but the veteran 
did not choose to submit a Substantive Appeal to the Board.  

An appeal consists of a timely filed NOD in writing and, 
after an SOC has been furnished, a timely filed Substantive 
Appeal.  38 C.F.R. § 20.200.  As the veteran did not file a 
Substantive Appeal, the August 1966 rating decision is the 
last final denial prior to the instant claim on appeal.

Finally, the Board has reviewed the file and has found no 
correspondence from the veteran to VA between the last final 
denial of the claim in August 1966 and receipt of the instant 
claim in March 1994 that can be construed as a formal or 
informal claim for service connection for bilateral hearing 
loss and/or tinnitus.

Any communication or action indicating an intention to apply 
for one or more benefits under the laws administered by VA 
from a claimant, his or her duly appointed representative, a 
Member of Congress, or some person acting as next friend of 
the claimant who is not sui juris, may be considered an 
informal claim; such an informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155; Kessel v. West, 13 Vet. 
App. 9 (1999).  There is no such communication of record 
between August 1966 and March 1994.

Also, a VA medical examination report will be accepted as an 
informal claim for benefits once a formal claim for pension 
or compensation has been allowed, or a formal claim for 
compensation disallowed for the reason that the service-
connected disability is not compensable to a degree; the date 
of outpatient or hospital examination, or date of admission 
to a VA or uniformed services hospital, will be accepted as 
the date of receipt of the claim.  See 38 C.F.R. § 3.157(b).   

The file contains no VA examination or treatment for hearing 
loss or tinnitus between August 1966 and March 1994.  The 
file contains private (non-VA) records showing bilateral 
hearing loss in February 1983, but those private records were 
not submitted to VA until April 1994 and accordingly do not 
constitute an informal claim.
 
Based on the evidence and analysis above, the Board finds 
that the claims for service connection for bilateral hearing 
loss and tinnitus were finally denied in June 1946, August 
1948, and August 1966, and that there was no pending or 
informal claim between the last final denial in August 1966 
and receipt of the instant claim on March 21, 1994.

The pertinent legal authority governing effective dates is 
clear and specific, and the Board is bound by such authority.  
Pursuant to that authority, the Board finds that there is no 
legal basis by which an effective date for the grant of 
service connection earlier than March 21, 1994 can be 
assigned; hence, the claim for an earlier effective date must 
be denied.







ORDER

An effective date earlier than March 21, 1994 for service 
connection for bilateral hearing loss is denied.

An effective date earlier than March 21, 1994 for service 
connection for bilateral tinnitus is denied.



____________________________________________
C. L. Mason
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


